Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the DIV application No. 17/407,851 filed on August 20, 2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
5.	Claim 17 is objected to because of the following informalities:
The following quoted claim to be recited as follows to make corrections and/or to avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 17. (As interpreted) A method for manufacturing a semiconductor device, comprising:
preparing a stacked body including a first nitride region, a second nitride region, and a first insulating film, the first nitride region including Alx1Ga1-x1N (0 ≤ x1 <1), the second nitride region including Alx2Ga1-x2N (0< x2 ≤1 and x1 < x2), the second nitride region being provided between the first nitride region and the first insulating film;
exposing a portion of the first nitride region at a bottom portion of a recess by forming the recess in the stacked body by removing a portion of the stacked body from a side of the first insulating film 
forming a third nitride region at the first insulating film, at a side surface of the second nitride region, and at the first nitride region exposed at the bottom portion of the recess, the third nitride region including Alx3Ga1-x3N (0< x3 ≤1 and x1 < x3);
forming a second insulating film after the forming of the third nitride region; and
forming first to third electrodes after the forming of the second insulating film, a second direction from the first electrode toward the second electrode crossing a first direction from the first nitride region toward the second nitride region, a position in the second direction of the third electrode being between a position in the second direction of the first electrode and a position in the second direction of the second electrode, at least a portion of the third electrode being in a remaining space of the recess.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 17, 19 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Saito et al. (2017/0077277 A1).
Regarding independent claim 17, Saito et al. teaches a method for manufacturing a semiconductor device, comprising (Figs. 4-8):
preparing a stacked body including a first nitride region (14a, para [0038]), a second nitride region (14b, para [0038]), and a first insulating film (20, para [0044]), the first nitride region (14a) including Alx1Ga1-x1N (0 ≤ x1 <1), the second nitride region (14b) including Alx2Ga1-x2N (0< x2 ≤1 and x1 < x2), the second nitride region (14b) being provided between the first nitride region (14a) and the first insulating film (20);
exposing (see Fig. 6) a portion of the first nitride region (14a) at a bottom portion of a recess (16 trench, para [0042]) by forming the recess in the stacked body (14a/14b) by removing a portion of the stacked body from a side of the first insulating film;
forming a third nitride region (24 AlN when X3=1, para [0049]) at the first insulating film (20), at a side surface of the second nitride region (14b), and at the first nitride region (14a) exposed at the bottom portion of the recess (16), the third nitride region (24) including Alx3Ga1-x3N (0< x3 ≤1 and x1 < x3);
forming a second insulating film (30 SiO2, para [0048]) after the forming of the third nitride region (24); and
forming first to third electrodes (40 source electrode, 60 drain electrode, and 50 gate electrode, para [0041]) after the forming of the second insulating film (30), a second direction (X or horizontal direction) from the first electrode (40) toward the second electrode (60) crossing a first direction (Y or vertical direction) from the first nitride region (14a) toward the second nitride region (14b), a position in the second direction of the third electrode (50) being between a position in the second direction (X or horizontal direction) of the first electrode (40) and a position in the second direction (X or horizontal direction) of the second electrode (60), at least a portion of the third electrode (50) being in a remaining space of the recess (16).

Regarding claim 19, Saito et al. teaches wherein (Figs. 4-8),
the first insulating film (20) includes silicon and nitrogen (para [0044]),
the second insulating film (30) includes silicon and oxygen (para [0048]), and
the second insulating film (30 made of silicon oxide, therefore, the insulating film does not include nitrogen) does not include nitrogen, or a concentration of nitrogen included in the second insulating film is lower than a concentration of nitrogen included in the first insulating film.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (2017/0077277 A1) as applied to claim 17 above, and in view of Odnoblyudov et al. (2018/0158917 A1).
Regarding claim 18, Saito et al. teaches all of the limitations of claim 17 from which this claim depends.
Saito et al. is silent of disclosing wherein, the third nitride region is formed by atomic layer deposition.
Odnoblyudov et al. teaches wherein (Fig. 3A), the nitride layer (330, para [0035]) is formed by atomic layer deposition (para [0035]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of atomic layer deposition (ALD) as taught by Odnoblyudov et al. while forming the third nitride region of Saito et al., because of its well known advantages- a very controlled method to produce a film to an atomically specified thickness, very beneficial in the field of microelectronics and nanotechnology, use of relatively low temperatures and a catalyst, and thermochemically favored. In addition, both methods (existing vs. ALD) are suitable alternatives of forming the thin nitride layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

Allowable Subject Matter
14.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 recites “….
heat treatment in an atmosphere including ammonia of the first nitride region exposed at the bottom portion of the recess is performed before the forming of the third nitride region”.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819